                                                             1
                                                                 Lawrence D. Hirsch, SBN 004982
                                                             2   Robert R. Northrop, SBN 033088
                                                                 PARKER SCHWARTZ, PLLC
                                                             3   7310 N. 16th Street, Suite 330
                                                             4   Phoenix, Arizona 85020
                                                                 Telephone: (602) 282-0477
                                                             5   Facsimile: (602) 282-0478
                                                             6
                                                                 lhirsch@psazlaw.com
                                                                 rnorthrop@psazlaw.com
                                                             7   Attorneys for Creditor
                                                             8
                                                                                         UNITED STATES BANKRUPTCY COURT
                                                             9
                                                                                                   DISTRICT OF ARIZONA
                                                            10

                                                            11                                                  Chapter 13 Proceedings
PARKER SCHWARTZ, PLLC
                        7310 North 16th Street, Suite 330




                                                            12    In Re:
                            Phoenix, Arizona 85020




                                                                                                                Case No. 2:20-bk-09587-PS
                                                            13    Christina L. Bingham
                                                                                                                      MOTION TO MODIFY AND
                                                            14
                                                                     Debtor.                                        ANNUL THE AUTOMATIC STAY
                                                            15    _________________________________
                                                            16    John Bingham                                        (Assigned to the Hon. Paul Sala)
                                                            17
                                                                      Movant,
                                                            18

                                                            19
                                                                  Christina L. Bingham

                                                            20        Respondent.
                                                            21

                                                            22          John Brigham, (herein referred to as “Movant”), by and through his attorneys, Parker
                                                            23   Schwartz, PLLC, by Lawrence D. Hirsch, Esq. and Robert R. Northrop, Esq., hereby moves this
                                                            24   Court to grant Creditor’s Motion to Modify and Annul the Automatic Stay pursuant to 11 U.S.C.
                                                            25   Section 362 for the reasons as set forth herein:
                                                            26          1.      Debtor and Movant were divorced by Decree of Dissolution of Marriage entered
                                                            27   December 17, 2019 by Judge Melissa Julian in the Superior Court of Maricopa, County, Arizona
                                                            28   Case No. FC2018-051321.
                                                                 Case 2:20-bk-09587-PS      Doc 46 Filed 02/24/21 Entered 02/24/21 16:24:10          Desc
                                                                                             Main Document    Page 1 of 4
                                                             1          2.     There was one minor child born of the marriage at the time of dissolution, namely
                                                             2   Zachary Bingham.
                                                             3          3.     During the Divorce proceeding, on June 6, 2019 Debtor filed for relief under
                                                             4   Chapter 13, Case No. 19-06994. That case was dismissed on September 10, 2019.
                                                             5          4.     This Chapter 13 proceeding was filed on or about August 21, 2020.
                                                             6          5.     On October 19, 2020 the Maricopa County Superior Court entered a Stipulated
                                                             7   Order Re Rule 69 Agreement which modified the prior Decree of Dissolution. Debtor failed to
                                                             8   disclose the existence of this Chapter 13 in the divorce proceeding. Movant never received
                                                             9   proper notice of this Chapter 13 proceeding.
                                                            10          6.     Due to the pendency of this Chapter 13 proceeding, the Rule 69 Agreement and
                                                            11   the Order approving it would be void unless this Court were to annul the Automatic Stay
PARKER SCHWARTZ, PLLC
                        7310 North 16th Street, Suite 330




                                                            12   retrospectively to October 18, 2019 or such time prior so as to not render void the Order of the
                            Phoenix, Arizona 85020




                                                            13   Maricopa County Superior Court
                                                            14          7.     As part of the Dissolution of Marriage and the Rule 69 Agreement, Debtor and
                                                            15   Movant divided assets and assigned payment of debts. Debtor failed to disclose to the Superior
                                                            16   Court and to Movant that she was then in a Chapter 13 Bankruptcy proceeding and was
                                                            17   attempting to discharge debts to which payments she had been assigned in the Decree of
                                                            18   Dissolution. The Rule 69 Agreement provided for additional assignment of debt to which
                                                            19   Movant would not have agreed had he been provided proper Notice of this pending Chapter 13
                                                            20   proceeding.
                                                            21          8.     Movant wishes to return to Superior Court to take such actions as he deems
                                                            22   necessary to seek further Modification of the Decree of Dissolution as a result of the efforts of
                                                            23   Debtor to discharge debts which had been assigned to her and for which Movant may now be
                                                            24   obligated to pay without the benefit of indemnification from Debtor should she succeed in
                                                            25   confirming her Chapter 13 Plan. See Birt v. Birt, 208 Ariz. 546, 549-54 (App. 2004).
                                                            26          WHEREFORE Movant, John Bingham, hereby respectfully requests that this Court grant
                                                            27   the following relief:
                                                            28

                                                                 Case 2:20-bk-09587-PS     Doc 46 Filed2 02/24/21 Entered 02/24/21 16:24:10          Desc
                                                                                            Main Document     Page 2 of 4
                                                             1          1.     Grant Creditor’s Motion to Annul the Automatic Stay as to the validity of the Rule
                                                             2   69 Agreement which was entered after the filing of the Chapter 13 proceeding and which was
                                                             3   not disclosed by Debtor or properly noticed to Movant;
                                                             4          2.     Modify the Automatic Stay so that Movant may pursue any and all rights and
                                                             5   remedies allowed under applicable State law as to new Modification of the Decree of Dissolution
                                                             6   and the Rule 69 Agreement;
                                                             7          3.     Award Movant his fees and costs incurred herein as a sanction against Debtor and
                                                             8   her Counsel for improperly noticing Movant of the pending Bankruptcy and her failure to
                                                             9   properly inform the Superior Court that this case had been filed;
                                                            10          4.     For such other and further relief as the Court may deem just and proper.
                                                            11
PARKER SCHWARTZ, PLLC




                                                                        RESPECTFULLY SUBMITTED this 24th day of February, 2021.
                        7310 North 16th Street, Suite 330




                                                            12
                            Phoenix, Arizona 85020




                                                            13                                               PARKER SCHWARTZ, PLLC

                                                            14
                                                                                                           __/s/ Lawrence D. Hirsch_______
                                                            15                                             Lawrence D. Hirsch
                                                            16                                             Robert R. Northrop
                                                                                                           Attorneys for Creditor
                                                            17

                                                            18
                                                                  Filed via ECF and copies sent by
                                                                  Email this 24th day of February, 2021,
                                                            19    to the following:
                                                            20
                                                                  Thomas McAvity
                                                            21    Phoenix Fresh Start Bankruptcy
                                                                  4602 E Thomas Rd, Ste S-9
                                                            22    Phoenix, AZ 85018
                                                            23    tom@phxfreshstart.com
                                                                  Attorney for Debtor
                                                            24
                                                                  Russell Brown
                                                            25
                                                                  3838 North Central Avenue, Suite 800
                                                            26    Phoenix, AZ 85012-1965
                                                                  mail@ch13bk.com
                                                            27    Trustee
                                                            28

                                                                 Case 2:20-bk-09587-PS     Doc 46 Filed3 02/24/21 Entered 02/24/21 16:24:10         Desc
                                                                                            Main Document     Page 3 of 4
                                                                  /s/ Elisabeth Maron
                                                             1    Elisabeth Maron
                                                             2

                                                             3

                                                             4

                                                             5

                                                             6

                                                             7

                                                             8

                                                             9

                                                            10

                                                            11
PARKER SCHWARTZ, PLLC
                        7310 North 16th Street, Suite 330




                                                            12
                            Phoenix, Arizona 85020




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 Case 2:20-bk-09587-PS   Doc 46 Filed4 02/24/21 Entered 02/24/21 16:24:10   Desc
                                                                                          Main Document     Page 4 of 4
